 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT

 7                            DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,              3:18-cr-00100-HDM-WGC
 9
                          Plaintiff,        ORDER
10        v.

11   ROBERT LIESSE,

12                        Defendant.

13

14        The government’s unopposed motion to dismiss count three of
     the indictment (ECF No. 40), is hereby GRANTED.
15
          IT IS SO ORDERED.
16
                       30th day of July, 2019.
          DATED: This _____
17

18

19                                         Howard D. McKibben
                                           UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28                                     1
